ORDER
The Disciplinary Review Board having filed a report with the Supreme Court recommending that ROBERT A. STEWART of PENNSVILLE, who was admitted to the Bar of this State in 1969, be publicly reprimanded, for his gross negligence and lack of due diligence in an estate matter, in violation of DR 6-*424101(A)(2) and DR 7-101(A)(l) and (2), and for his failure to keep his client reasonably informed about the status of the matter, in violation of DR 7-101(A)(2), and good cause appearing;
It is ORDERED that the findings of the Disciplinary Review Board are hereby adopted and respondent is publicly reprimanded; and it is further
ORDERED that the Decision and Recommendation of the Disciplinary Review Board, together with this Order and the full record of the matter, be added as a permanent part of the file of said ROBERT A. STEWART as an attorney at law of the State of New Jersey; and it is further
ORDERED that ROBERT A. STEWART reimburse the Ethics Financial Committee for appropriate administrative costs.